               Case 6:21-cv-00456 Document 1 Filed 05/03/21 Page 1 of 18




                             UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                        WACO DIVISION


 VIDEOLABS, INC.,


                        Plaintiff,                      Civil Action No. 6:21-cv-456


                        v.                              JURY TRIAL DEMANDED

 DELL TECHNOLOGIES INC. and
 DELL INC.

                        Defendants.

                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff VideoLabs, Inc. (“VideoLabs” or “Plaintiff”), by and through its undersigned

counsel, complains and alleges against Dell Technologies Inc. and Dell Inc. (collectively “Dell”

or “Defendants”) as follows:

                                     NATURE OF THE ACTION

       1.        This is a civil action for infringement of U.S. Patent Nos. 7,769,238 and 8,139,878,

(collectively, “the Asserted Patents”) arising under the patent laws of the United States, 35 U.S.C.

§§ 1 et seq.

                                          THE PARTIES

       2.        VideoLabs is a corporation organized under the laws of the State of Delaware,

with its principal place of business in Palo Alto, California. Founded in October 2019, VideoLabs

is a professional intellectual property services company and licensing platform with a primary

focus on acquiring and licensing high-quality patents relevant to the video ecosystem. Video is a

megatrend – it is an extremely important way in which people create, communicate and consume

information and entertainment. Thousands of companies and their employees around the world

use video and video technologies in their businesses. VideoLabs’ principals recognized that a

                                                                                                   1
             Case 6:21-cv-00456 Document 1 Filed 05/03/21 Page 2 of 18



large number of companies would substantially benefit from an efficient avenue through which to

take licenses to collections of highly valuable video-related patents. Based on this, at its founding

and through to today, VideoLabs has acquired patents originating from some of the world’s most

recognizable and inventive companies, including Nokia Corporation, Alcatel-Lucent S.A.,

Siemens AG, Swisscom AG, 3Com, Panasonic, Ericsson, Samsung, LG, and Hewlett Packard

Enterprise. VideoLabs has invested heavily and continues to identify and acquire important

patents thereby continually increasing the value of its licensing platform and promoting greater

efficiency for the industry.

       3.       On information and belief, defendant Dell Technologies Inc. is a Delaware

corporation with its principal place of business at One Dell Way, Round Rock, Texas 78682.

       4.       On information and belief, defendant Dell Inc. is a Delaware corporation with its

principal place of business at One Dell Way, Round Rock, Texas 78682. Dell Inc. has additional

offices at 1404 Park Center Dr., Austin, Texas, 701 E. Parmer Lane, Bldg. PS2, Austin, Texas,

12500 Tech Ridge Road, Austin, Texas, 9715 Burnet Road, Austin, Texas, and 4309 Emma

Browning Avenue, Austin, Texas.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).

       6.       This Court has personal jurisdiction over Dell pursuant to due process and/or the

Texas Long Arm Statute because Dell has committed and continues to commit acts of patent

infringement, including acts giving rise to this action, within the State of Texas and this District,

and because Dell recruits Texas residents, directly or through an intermediary located in this state,

for employment inside or outside this state. The Court’s exercise of jurisdiction over Dell would

not offend traditional notions of fair play and substantial justice because Dell has established

minimum contacts with the forum.


                                                                                                   2
              Case 6:21-cv-00456 Document 1 Filed 05/03/21 Page 3 of 18



        7.       Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391 and 1400

because a substantial part of the events or omissions giving rise to the claims occurred in this

District, and Dell has committed acts of infringement and has a regular and established place of

business in this District.

        8.       Dell has committed acts of infringement in this District, directly and/or through

intermediaries, by, among other things, making, using, offering to sell, selling, and/or importing

products and/or services that infringe the Asserted Patents, as alleged herein.

        9.       Dell has regular and established places of business in this District including a

shared corporate office at One Dell Way, Round Rock, Texas 78682. Dell is also registered to do

business in Texas.

                             VIDEOLABS’ ASSERTED PATENTS

        10.      On August 3, 2010, the United States Patent Office issued U.S. Patent No.

7,769,238, titled “Picture Coding Method And Picture Decoding Method” (the “’238 patent”). A

true and correct copy of the ’238 patent is attached hereto as Exhibit A.

        11.      On March 20, 2012, the United States Patent Office issued U.S. Patent No.

8,139,878, titled “Picture Coding Method and Picture Decoding Method” (the “’878 patent”). A

true and correct copy of the ’878 patent is attached hereto as Exhibit B.

        12.      VideoLabs is the owner of all right, title, and interest in and to each of the Asserted

Patents with full and exclusive right to bring suit to enforce the Asserted Patents, including the

right to recover for past damages and/or royalties prior to the expiration of the Asserted Patents.

        13.      The Asserted Patents are valid and enforceable.

                                          BACKGROUND

                                                 Dell

        14.      Dell manufactures, uses, imports, offers for sale, and/or sells products that

incorporate context adaptive variable length coding (CAVLC) defined in the H.264 standard


                                                                                                      3
             Case 6:21-cv-00456 Document 1 Filed 05/03/21 Page 4 of 18



(“Accused Products”). The Accused Products include, but are not limited to, laptops (e.g.,

Latitude, Vostro, Inspiron, XPS, G- Series, Rugged, Chromebook Enterprise, Education, and

Alienware), tablets and 2-in-1s (e.g., XPS, Latitude, Inspiron, Rugged, Chromebook Enterprise,

and Education) and desktops (e.g., OptiPlex and OptiPlex Ultra).

                                             COUNT I

                                 Infringement of the ’238 Patent

       15.      VideoLabs re-alleges and incorporates by reference the allegations of the

preceding paragraphs of this Complaint as if fully set forth herein.

       16.      In violation of 35 U.S.C. § 271(a), Dell has infringed the ’238 patent by making,

using, selling, offering for sale, and/or importing into the United States, without authority, the

Accused Products which contain each and every limitation of claim 1 of the ’238 patent. Dell has

infringed literally and/or under the doctrine of equivalents.

       17.      The Accused Products support the H.264 standard and CAVLC entropy encoding

defined in the standard. In addition, the Accused Products are implemented in a manner that not

only complies with the H.264 standard, but also infringes the ’238 patent.

       18.      Each Accused Product is a receiving apparatus which receives multiplexed data

which is obtained by multiplexing coded audio data and coded picture data.

       19.      H.264 carries audio and video multiplexed in a single stream. H.264 is directed

to the picture portion of video, so devices containing H.264 encoders and decoders must

demultiplex audio and picture data in order to obtain the H.264 picture data. Encoders multiplex

the audio and pictures into a single stream, so that decoders receive the complete video presentation

including sound. Decoders decode the stream to recreate the video. In the ISO Media File Format,

which each Accused Product is capable of processing, a coded stream such as an H.264 video

sequence or an audio stream is stored as a track, representing a sequence of coded data items or

samples. Figure 8.32 below, illustrates an example of such multiplexed data, in which coded audio

                                                                                                   4
                Case 6:21-cv-00456 Document 1 Filed 05/03/21 Page 5 of 18



data and coded picture data are multiplexed together.




See The H.264 Advanced Video Compression Standard, 2nd Edition, Iain E. Richardson, ISBN:

978-0-470-51692-8, p. 247, Figure 8.32. Each Accused Product complies with the H.264 standard

and is configured to perform decoding of coded audio and picture data multiplexed in a single

stream.

          20.    Each Accused Product has a demultiplexing unit configured to separate the

multiplexed data into the coded audio data and the coded picture data. H.264 is directed to only

the picture portion of video. Each Accused Product must therefore incorporate demultiplex

circuitry to separate the coded audio and coded picture data in order to obtain the H.264 picture

data. Id.

          21.    Each Accused Product has an audio processing unit configured to decode the

separated coded audio data. By way of one representative example, the Dell XPS 13 2-in-1 laptop

incorporates the Realtek ALC3281-CG audio controller that is configured to decode separated

coded audio data.




                                                                                               5
             Case 6:21-cv-00456 Document 1 Filed 05/03/21 Page 6 of 18




See XPS 13 2-in-1 Setup and Specifications, Chapter 3, p. 14 (2020).
       22.    Each Accused Product has a picture decoding unit configured to decode the

separated coded picture data. By way of one representative example, the Dell XPS 13 2-in-1 laptop

incorporates an integrated Intel graphics processor (either UHD or Iris XE) that supports H.264

hardware decoding. The integrated graphics processor is configured to decode the separated coded

picture data in accordance with H.264 standard requirements.




See XPS 13 2-in-1 Setup and Specifications, Chapter 3, p. 11 (2020)




                                                                                               6
             Case 6:21-cv-00456 Document 1 Filed 05/03/21 Page 7 of 18




See https://ark.intel.com/content/www/us/en/ark/products/211014/intel-iris-xe-dedicated-

graphics-card-80-eu.html
       23.     The picture decoding unit in each Accused Product includes a block decoding unit

configured to decode coded block data included in the coded picture data, the coded block data

being obtained by dividing a picture signal into plural blocks, generating a residual block image

from a block image of the respective blocks and a predictive block image obtained by intra-picture

prediction or inter-picture prediction and coding, on a block basis, coefficients obtained by

performing orthogonal transformation and quantization on the residual block image. In accordance

with the H.264 standard, compliant H.264 decoders, such as that in the integrated Intel graphics

processor, operate on a macroblock, consisting of a 16 x 16 block of luma samples and two

corresponding blocks of chroma samples. A macroblock can be further portioned for inter

prediction forming segmentations for motion representation as small as 4 x 4 luma samples in size.

See generally, ITU-T H.264, Series H: Audio Visual and Multimedia Systems, Infrastructure of

Audiovisual Services – Coding of Moving Video, Advanced Video Coding for Generic Audio Visual

Services (“H.264 Standard”), Section 0.6.3, p. 5 (09/2019). Two main coding types are specified

in H.264, intra coding and inter coding. Intra coding is done without reference to other pictures

while inter coding uses inter prediction of each block of sample values from some previously

decoded picture. See generally, H.264 Standard, Section 0.6.1, p. 4 (09/2019). H.264 decoding

is based on the use of a block-based transform method for spatial redundancy removal. The

resulting residual block is split into 4 x 4 blocks. These residual blocks are converted into the
                                                                                                7
             Case 6:21-cv-00456 Document 1 Filed 05/03/21 Page 8 of 18



transform domain where they are quantized. See generally, H.264 Standard, Section 0.6.4, p. 5

(09/2019). H.264 specifies an entropy_coding_mode flag that dictates the entropy encoding

algorithm used to encode the picture data. When this flag is set to “0” the residual block data is

coded using a CAVLC scheme. See generally, H.264 Standard, Section 7.4.2.2, pp. 81-82

(09/2019). In H.264 CAVLC encoding generally, the total number of non-zero coefficients

included in a current block to be coded is derived. Since CAVLC is a context-adaptive variable

length coding technique, the number of non-zero coefficients in neighboring blocks is correlated

as part of the entropy coding process. A predictive value is used to select one of four encoding

tables to use for encoding the number of non-zero coefficients for the current block to be coded

and the total number of non-zero coefficients included in the current block is coded by the selected

variable length code table. See generally, H.264 Standard, Sections 7.4.5.3.2, 9.2.1, and Table 9-

5, pp. 110, 214-218, (09/2019). A H.264 compliant decoder reverses this process to decode the

coded picture data.

       24.     The block decoding unit in each Accused Product includes a coefficient number

decoding unit configured to decode the coded block data to obtain the number of non-zero

coefficients which are coefficients included in a current block to be decoded and having a value

other than “0.” In H.264, the total number of non-zero coefficients in the current block is encoded

by the variable coeff_token. The coefficient number decoding unit in each Accused Product is

configured to decode the coded block data by executing the function TotalCoeff(coeff_token) to

return the number of non-zero transform coefficient levels derived from coeff_token.            See

generally, H.264 Standard, Section 7.4.5.3.2, p. 110 (09/2019). A “level” in this context is the

value of a transform coefficient prior to scaling. See generally, H.264 Standard, Section 3.175

(transform coefficient level definition), p. 15 (09/2019).

       25.     The block decoding unit in each Accused Product includes a unit configured to

obtain coefficients corresponding to a residual block image of the current block by decoding the

                                                                                                  8
             Case 6:21-cv-00456 Document 1 Filed 05/03/21 Page 9 of 18



coded block data. H.264-compliant decoders, such as those in the Accused Products, read the

encoded residual macroblock data and extract the coefficients that are encoded in that data. In

accordance with H.264 requirements, the decoder parses the coded block data to obtain a list of

coefficients corresponding to the residual block image. This involves extracting the residual luma

and chroma coefficient blocks, calculating the quantization parameter, and carrying out inverse

quantization and inverse transformation to (re)produce the residual sample blocks. The H.264

decoding process in this instance employs a CAVLC parsing process to obtain a list of transform

coefficient levels (coeffLevel) of the luma block or the chroma block. See generally, H.264

Standard, Section 9.2-9.2.4, pp. 214-223 (09/2019).

       26.     The block decoding unit in each Accused Product is configured to obtain the

residual block image of the current block by performing inverse quantization and inverse

orthogonal transformation on the coefficients corresponding to the residual block image of the

current block. As noted above, once the residual luma and chroma coefficient blocks are extracted,

the H.264-compliant decoder in the Accused Products calculates a quantization parameter, and

carries out inverse quantization and inverse transformation to (re)produce the residual sample

blocks. See generally, The H.264 Advanced Video Compression Standard, 2nd Edition, Iain E.

Richardson, ISBN: 978-0-470-51692-8 (“Richardson”), p. 96.

       27.     The block decoding unit in each Accused Product includes a reproducing unit

configured to reproduce a block image of the current block, from the obtained residual block image

and a predictive block image obtained by intra-picture prediction or inter-picture prediction.

H.264-compliant decoders, such as those in the Accused Products, store previously-decoded

macroblocks in the decoded picture buffer to use for predicting the current macroblock based on

previous macroblocks, using the same predictions the encoder used.




                                                                                                9
             Case 6:21-cv-00456 Document 1 Filed 05/03/21 Page 10 of 18




 See generally, Richardson, Figure 4.3. The H.264 decoder presents the reconstructed original

 video by adding the prediction to the decoded residual.




 See generally, Richardson, Figure 4.17.
       28.     The coefficient number decoding unit in each Accused Product includes a

determining unit configured to determine a predictive value for the number of non-zero

coefficients included in the current block based on the number of non-zero coefficients included

in a decoded block located on a periphery of the current block. The H.264-compliant decoder in

the Accused Products obtains the number of non-zero coefficients in the left and above blocks to

set the variable nC, the prediction of the current macroblock’s number of non-zero coefficients

based on the neighboring macroblocks’ number of non-zero coefficients. See generally, H.264

Standard, Section 9.2.1, pp. 214-216 (09/2019).

       29.     The coefficient number decoding unit in each Accused Product includes a selecting

unit configured to select a variable length code table based on the determined predictive value.

The H.264-compliant decoder in each of the Accused Products uses the predictive value nC to

                                                                                             10
             Case 6:21-cv-00456 Document 1 Filed 05/03/21 Page 11 of 18



select one of the variable length coding tables specified in Table 9-5 of the H.264 standard. See

generally, H.264 Standard, Section 9.2.1 and Table 9-5, pp. 214-218 (09/2019).

       30.     The coefficient number decoding unit in each Accused Product includes a variable

length decoding unit configured to perform variable length decoding on a coded stream which is

generated by coding the number of the non-zero coefficients included in the current block, by using

the selected variable length code table. Finally, the H.264-compliant decoder in the Accused

Products uses the selected variable length code table to perform variable length decoding on the

syntax element coeff_token in the coded stream. See generally, H.264 Standard, Section 9.2.1 and

Table 9-5, pp. 214-218 (09/2019).

       31.     Dell is not licensed or otherwise authorized to practice the claims of the ’238 patent.

       32.     By reason of Dell’s infringement, VideoLabs has suffered and continues to suffer

damages.

       33.     VideoLabs is entitled to recover the damages sustained as a result of Dell’s

wrongful acts in an amount subject to proof at trial.

                                            COUNT II

                                 Infringement of the ’878 Patent

       34.     VideoLabs re-alleges and incorporates by reference the allegations of the preceding

paragraphs of this Complaint as if fully set forth herein.

       35.     In violation of 35 U.S.C. § 271(a), Dell has infringed the ’878 patent by making,

using, selling, offering for sale, and/or importing into the United States, without authority, the

Accused Products which practice each and every limitation of at least claim 1 of the ’878 patent.

Dell has infringed literally and/or under the doctrine of equivalents.

      36.       The Accused Products support the H.264 standard and CAVLC entropy encoding

defined in the standard. In addition, the Accused Products are implemented in a manner that not

only complies with the H.264 standard, but also infringes the ’878 patent.

                                                                                                   11
            Case 6:21-cv-00456 Document 1 Filed 05/03/21 Page 12 of 18



      37.      H.264 carries audio and video multiplexed in a single stream. H.264 is directed to

the picture portion of video, so devices containing H.264 encoders and decoders must multiplex

and demultiplex audio and picture data. Encoders multiplex the audio and pictures into a single

stream, so that decoders receive the complete video presentation including sound. Decoders

decode the stream to recreate the video. In the ISO Media File Format, which each Accused

Product is capable of processing, a coded stream such as an H.264 video sequence or an audio

stream is stored as a track, representing a sequence of coded data items or samples. Figure 8.32,

below, illustrates an example of such multiplexed data, in which coded audio data and coded

picture data are multiplexed together.




See The H.264 Advanced Video Compression Standard, 2nd Edition, Iain E. Richardson, ISBN:

978-0-470-51692-8, p. 247, Figure 8.32. Each Accused Product complies with the H.264 standard

and is configured to perform encoding of coded audio and picture data multiplexed in a single

stream.

      38.      Each Accused Product is a transmitting apparatus which transmits multiplexed data

which is obtained by multiplexing coded audio data and coded picture data. Each Accused Product

has a multiplexing unit configured to separate the multiplexed data into the coded audio data and

the coded picture data. Each Accused Product must therefore incorporate multiplexing circuitry

to combine the coded audio and coded picture data in order to obtain the H.264 picture data. Id.

      39.      Each Accused Product includes an audio processing unit configured to code audio

data to obtain coded audio data. By way of one representative example, the Dell XPS 13 2-in-1

laptop incorporates the Realtek ALC3281-CG audio controller that is configured to code audio



                                                                                               12
              Case 6:21-cv-00456 Document 1 Filed 05/03/21 Page 13 of 18



data.




See XPS 13 2-in-1 Setup and Specifications, Chapter 3, p. 14 (2020).

        40.     Each Accused Product includes a picture coding unit configured to code picture

data to obtain coded picture data. By way of one representative example, the Dell XPS 13 2-in-1

laptop incorporates an integrated Intel graphics processor (either UHD or Iris XE) that supports

H.264 hardware coding. The integrated graphics processor is configured to encode the picture

data in accordance with H.264 standard requirements.




See XPS 13 2-in-1 Setup and Specifications, Chapter 3, p. 11 (2020)

                                                                                             13
             Case 6:21-cv-00456 Document 1 Filed 05/03/21 Page 14 of 18




See https://ark.intel.com/content/www/us/en/ark/products/211014/intel-iris-xe-dedicated-

graphics-card-80-eu.html

       41.     Each Accused Product includes a multiplexing unit configured to multiplex the

coded audio data and the coded picture data to obtain multiplexed data. Because the Accused

Products can transmit H.264 coded audio and video information, the Accused Products include a

multiplexing unit to multiplex the coded audio and picture data. Encoders multiplex the audio and

pictures into a single stream, so that decoders receive the complete video presentation including

sound. In the ISO Media File Format, which each Accused Product is capable of processing, a

coded stream such as an H.264 video sequence or an audio stream is stored and transmitted as a

track, representing a sequence of coded data items or samples. Figure 8.32, below, illustrates an

example of such multiplexed data, in which coded audio data and coded picture data are

multiplexed together.




See The H.264 Advanced Video Compression Standard, 2nd Edition, Iain E. Richardson, ISBN:

978-0-470-51692-8, p. 247, Figure 8.32. Each Accused Product complies with the H.264 standard

and is configured to perform coding of coded audio and picture data multiplexed in a single stream.

Id.

                                                                                                14
             Case 6:21-cv-00456 Document 1 Filed 05/03/21 Page 15 of 18



       42.     The picture coding unit in each Accused Product includes a block coding unit

configured to code a block image to obtain coded block data, the block image being obtained by

dividing a picture signal into plural blocks, generating a residual block image from the block image

of the respective blocks and a predictive block image obtained by intra-picture prediction or inter-

picture prediction, and coding, on a block basis, coefficients obtained by performing orthogonal

transformation and quantization on the residual block image. In accordance with the H.264

standard, compliant H.264 encoders, such as that in the integrated Intel graphics processor, operate

on a macroblock, consisting of a 16 x 16 block of luma samples and two corresponding blocks of

chroma samples.      A macroblock can be further portioned for inter prediction forming

segmentations for motion representation as small as a block 4 x 4 luma samples in size. See

generally, ITU-T H.264, Series H: Audio Visual and Multimedia Systems, Infrastructure of

Audiovisual Services – Coding of Moving Video, Advanced Video Coding for Generic Audio Visual

Services (“H.264 Standard”), Section 0.6.3, p. 5 (09/2019). Two main coding types are specified

in H.264, intra coding and inter-coding. Intra-coding is done without reference to other pictures

while inter-coding uses inter-prediction of each block of sample values from some previously

coded picture. See generally, H.264 Standard, Section 0.6.1, p. 4 (09/2019). H.264 encoding is

based on the use of a block-based transform method for spatial redundancy removal. The resulting

residual block is split into 4 x 4 blocks. These residual blocks are converted into the transform

domain where they are quantized. See generally, H.264 Standard, Section 0.6.4, p. 5 (09/2019).

H.264 specifies an entropy_coding_mode flag that dictates the entropy encoding algorithm used

to encode the picture data. When this flag is set to “0” the residual block data is coded using a

CAVLC scheme. See generally, H.264 Standard, Section 7.4.2.2, pp. 81-82 (09/2019).

       43.     The block coding unit includes a coefficient number coding unit configured to code

a total number of non-zero coefficients included in a current block to be coded, each of the non-

zero coefficients being a coefficient having a value other than “0.” In H.264 CAVLC encoding

                                                                                                 15
             Case 6:21-cv-00456 Document 1 Filed 05/03/21 Page 16 of 18



generally, the total number of non-zero coefficients included in a current block to be coded is

derived. Since CAVLC is a context-adaptive variable length coding technique, the number of non-

zero coefficients in neighboring blocks is correlated as part of the entropy coding process. A

predictive value is used to select one of four encoding tables to use for encoding the number of

non-zero coefficients for the current block to be coded and the total number of non-zero

coefficients included in the current block is coded by the selected variable length code table. See

generally, H.264 Standard, Sections 7.4.5.3.2, 9.2.1, and Table 9-5, pp. 110, 214-218, (09/2019)

       44.     The coefficient number coding unit includes a determining unit configured to

determine a predictive value for the total number of non-zero coefficients included in the current

block based on a total number of non-zero coefficients included in a coded block located on a

periphery of the current block. The H.264-compliant encoder in the Accused Products obtains the

number of non-zero coefficients in the left and above blocks to set the variable nC, the prediction

of the current macroblock’s number of non-zero coefficients based on the neighboring

macroblocks’ number of non-zero coefficients. See generally, H.264 Standard, Section 9.2.1, pp.

214-216 (09/2019).

       45.     Each Accused Product has a selecting unit configured to select a variable length

code table based on the determined predictive value. The H.264-compliant encoder in each of the

Accused Products uses the predictive value nC to select one of the variable length coding tables

specified in Table 9-5 of the H.264 standard. See generally, H.264 Standard, Section 9.2.1 and

Table 9-5, pp. 214-218 (09/2019).

       46.     Each Accused Product has a variable length coding unit configured to perform

variable length coding on the total number of the non-zero coefficients included in the current

block, by using the selected variable length code table. The H.264-compliant decoder in the

Accused Products uses the selected variable length code table to perform variable length coding

on the syntax element coeff_token in the coded stream. See generally, H.264 Standard, Section

                                                                                                16
              Case 6:21-cv-00456 Document 1 Filed 05/03/21 Page 17 of 18



9.2.1 and Table 9-5, pp. 214-218 (09/2019).

        47.     Dell is not licensed or otherwise authorized to practice the claims of the ’878 patent.

        48.     By reason of Dell’s infringement, VideoLabs has suffered and continues to suffer

damages.

        49.     VideoLabs is entitled to recover the damages sustained as a result of Dell’s

wrongful acts in an amount subject to proof at trial.

                                    DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby demands a

trial by jury as to all issues so triable.

                                        PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully prays for the following relief:

        (a)     A judgment that Defendants have infringed each of the Asserted Patents;

        (b)     Damages adequate to compensate VideoLabs for Defendants’ infringement of

the Asserted Patents pursuant to 35 U.S.C. § 284;

        (c)     Pre-judgment interest;

        (d)     Post-judgment interest; and

        (e)     Such other relief as the Court deems just and equitable.


 Dated: May 3, 2021                            /s/ M. Elizabeth Day w/permission Wesley Hill
                                               M. Elizabeth Day (pro hac vice to be filed)
                                               California State Bar No. 177125
                                               eday@feinday.com
                                               David Alberti (pro hac vice to be filed)
                                               California State Bar No. 220625
                                               dalberti@feinday.com
                                               Sal Lim (pro hac vice to be filed)
                                               California State Bar No. 211836
                                               slim@feinday.com
                                               Marc Belloli (pro hac vice to be filed)
                                               California State Bar No. 244290
                                               mbelloli@feinday.com
                                               FEINBERG DAY KRAMER ALBERTI
                                               LIM TONKOVICH & BELLOLI LLP
                                                                                                    17
Case 6:21-cv-00456 Document 1 Filed 05/03/21 Page 18 of 18



                         577 Airport Boulevard, Suite 250
                         Burlingame, California 94010
                         Telephone: (650) 825-4300
                         Facsimile: (650) 460-8443

                         Wesley Hill (SBN 24032294)
                         wh@wsfirm.com
                         WARD, SMITH & HILL, PLLC
                         1507 Bill Owens Parkway
                         Longview, Texas 75604
                         Tel: 903-757-6400
                         Fax: 903-757-2323

                         Attorneys for Plaintiff VideoLabs, Inc.




                                                                   18
